DENIED; Opinion Filed April 8, 2013.




                                           SIn The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00419-CV

                           IN RE MARVIN L. MALONE, Relator

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F85-98931-IM

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Relator contends the trial court did not properly rule on his motion for judgment nunc pro

tunc. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim.

App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist.,

34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding).           Accordingly, we DENY

relator’s petition for writ of mandamus.




                                                   /David W. Evans/
                                                   DAVID W. EVANS
                                                   JUSTICE

130419F.P05